Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu-Bin et al. (“A Tabu Search Algorithm for Frequency Assignment Problem in .
	Regarding claim 1, Yu-Bin et al. teach a method for assigning frequencies in a fixed spectrum frequency assignment (FS-FA) telecommunications network having a plurality of wireless transmitters and at least one wireless receiver (see page 1, Abstract and page 2, left column, section A, 6th para), comprising: receiving, by a computing system (see page 3, right column, section B, 1st para) configured for receiving, a fixed spectrum of frequencies, a list of a plurality of transmitters to be assigned frequencies, and a set of constraints (see page 2, left column, section A, 2nd para wherein the frequencies available being fixed and required to minimize some measure of interference in the network, is mentioned and also formulation of FAP consisting of a set of variables & constraints, is mentioned and also see page 2, left column, section A, 6th para wherein the network comprising transmitters & receiver, is mentioned); 
dividing the plurality of transmitters into a first set of local transmitters and a second set of neighborhood transmitters, where the transmitters of the first set are different from the transmitters of the second set (see page 3, left column, section A, 1st para wherein initial ordering of transmitters (which includes 1st set of local transmitters) and available frequencies, is mentioned, and also see page 3, left column, section A, 3rd para wherein determining neighbors/second set of neighborhood transmitters, is mentioned and also see last para wherein constructing a candidate list of neighborhood/second set of neighborhood transmitters, is mentioned); 
conducting, by a computing system having a processor with program instructions (see page 3, right column, section B, 1st para wherein  conducting/carrying out by a one-change move within a search space of the first set (see page 3, left column, section A, 1st para wherein to solve FAP, making use of some initial orderings of transmitters and available frequencies so that the assignment is ordered sequentially with no assignment being changed once it is made/one-change move, is mentioned); 
conducting a compound move that shifts the local heuristic search to a new location in a neighborhood search space of the second set (see page 3, left column, last para wherein each time a move/compound_move is carried out, in the neighborhood in which both vx/xth transmitter and the penalty px  in a unit being changed entering into the candidate list, is mentioned); 
repeating the local search heuristic and compound move in order to determine an assignment of frequencies for the transmitters which minimizes the total interference that may occur due to violation of the frequency constraints (see page 3, left column, last para wherein the iteration of the algorithm (that includes the above local search heuristic and compound move) to initialize the candidate list, is mentioned and also see page 3, right column, Fig.1 which explains the improved tabu list algorithm with single-frequency violation that includes ‘repeating the local search heuristic and compound move in order to determine an assignment of frequencies for the transmitters which minimizes the total interference that may occur due to violation of the frequency constraints’). 
Yu-Bin et al. is silent in teaching the above method for assigning frequencies comprising assigning a frequency to each transmitter of the plurality of transmitters which minimizes the total interference within the telecommunications network. 
assigning a frequency to each transmitter of the plurality of transmitters which minimizes the total interference within the telecommunications network (see Figures 10 & 11 and see col.14, lines 40 to 47, wherein generating an ordering data in step 1004 specifying an order in which to assign frequencies to the interference matrix data, and in step 1005 applying first and second heuristic algorithms to assign the frequencies to the matrix and generating a frequency plan data 1006 in which carrier frequencies are allocated/assigned to each of the base stations in the network, is mentioned and also see col.14, line 51 to col.15, line 12). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Yu-Bin et al. to include assigning a frequency to each transmitter of the plurality of transmitters which minimizes the total interference within the telecommunications network, disclosed by Clark et al. in order to provide an effective mechanism of efficiently assigning frequencies to transmitter/receiver base stations and thereby achieving optimum communications traffic carrying capacity of each base station in a cellular wireless network.
Regarding claim 11, Yu-Bin et al. teach  non-transitory computer readable medium having instructions stored therein that, when executed by one or more processor, cause the one or more processors to perform method (see page 1, Abstract and page 3, right column, section B, 1st para wherein method being carried out on a computer with a processor & memory, is mentioned) for assigning frequencies in a fixed spectrum frequency assignment (FS-FA) telecommunications network having a plurality th para), comprising: receiving, by a computing system (see page 3, right column, section B, 1st para) configured for receiving, a fixed spectrum of frequencies, a list of a plurality of transmitters to be assigned frequencies, and a set of constraints (see page 2, left column, section A, 2nd para wherein the frequencies available being fixed and required to minimize some measure of interference in the network, is mentioned and also formulation of FAP consisting of a set of variables & constraints, is mentioned and also see page 2, left column, section A, 6th para wherein the network comprising transmitters & receiver, is mentioned); 
dividing the plurality of transmitters into a first set of local transmitters and a second set of neighborhood transmitters, where the transmitters of the first set are different from the transmitters of the second set (see page 3, left column, section A, 1st para wherein initial ordering of transmitters (which includes 1st set of local transmitters) and available frequencies, is mentioned, and also see page 3, left column, section A, 3rd para wherein determining neighbors/second set of neighborhood transmitters, is mentioned and also see last para wherein constructing a candidate list of neighborhood/second set of neighborhood transmitters, is mentioned); 
conducting, by a computing system having a processor with program instructions (see page 3, right column, section B, 1st para) configured for searching, a local search heuristic with a one-change move within a search space of the first set (see page 3, left column, section A, 1st para wherein to solve FAP, making use of some initial orderings of transmitters and available frequencies so that the assignment is ordered sequentially with no assignment being changed once it is made/one-change move, is mentioned); 
move/compound_move is carried out, in the neighborhood in which both vx/xth transmitter and the penalty px  in a unit being changed entering into the candidate list, is mentioned); 
repeating the local search heuristic and compound move in order to determine an assignment of frequencies for the transmitters which minimizes the total interference that may occur due to violation of the frequency constraints (see page 3, left column, last para wherein the iteration of the algorithm (that includes the above local search heuristic and compound move) to initialize the candidate list, is mentioned and also see page 3, right column, Fig.1 which explains the improved tabu list algorithm with single-frequency violation that includes ‘repeating the local search heuristic and compound move in order to determine an assignment of frequencies for the transmitters which minimizes the total interference that may occur due to violation of the frequency constraints’). 
Yu-Bin et al. is silent in teaching the above non-transitory computer readable medium comprising assigning a frequency to each transmitter of the plurality of transmitters which minimizes the total interference within the telecommunications network. 
However, Clark et al. teach a system (see Abstract) comprising assigning a frequency to each transmitter of the plurality of transmitters which minimizes the total interference within the telecommunications network (see Figures 10 & 11 and see col.14, lines 40 to 47, wherein generating an ordering data in step 1004 specifying an generating a frequency plan data 1006 in which carrier frequencies are allocated/assigned to each of the base stations in the network, is mentioned and also see col.14, line 51 to col.15, line 12). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above non-transitory computer readable medium of Yu-Bin et al. to include assigning a frequency to each transmitter of the plurality of transmitters which minimizes the total interference within the telecommunications network, disclosed by Clark et al. in order to provide an effective mechanism of efficiently assigning frequencies to transmitter/receiver base stations and thereby achieving optimum communications traffic carrying capacity of each base station in a cellular wireless network.
Regarding claims 2 and 12, Yu-Bin et al. and Clark et al. together teach the method/non-transitory computer readable medium of claims 1/11 respectively.
Yu-Bin et al. is silent in teaching the method/non-transitory computer readable medium of claims 1/11, further comprising wirelessly transmitting a first signal from a first transmitter at a first assigned frequency and receiving, by at least one wireless receiver, the signal from the first transmitter.
However, Clark et al. teach the method/non-transitory computer readable medium of claims 1/11, further comprising wirelessly transmitting a first signal from a first transmitter at a first assigned frequency and receiving, by at least one wireless .
6.	Claims 3-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu-Bin et al. (“A Tabu Search Algorithm for Frequency Assignment Problem in Wireless Communication Networks”, IEEE, Oct, 2009) in view of Clark et al. (US Patent No: 6,023,459) and further in view of Montemanni et al. (“ An Improved Tabu Search Algorithm for the Fixed-Spectrum Frequency-Assignment Problem” IEEE Transactions On Vehicular Technology, May 2003).
	Regarding claims 3 and 13, Yu-Bin et al. and Clark et al. together teach the method/non-transitory computer readable medium of claims 1/11 respectively.
	Yu-Bin et al. and Clark et al. together yet are silent in teaching the method/non-transitory computer readable medium of claims 1/11, wherein the step of conducting the local heuristic uses a lookup table (LUT) to classify all possible one-change moves. 
	However, Montemanni et al. teach a method/system (see page 1, Abstract) wherein the step of conducting the local heuristic uses a lookup table (LUT) to classify all possible one-change moves (see page 4, right column, under section B/7 Implementation Details for Tabu Search Algorithm for the FS-FAP, wherein maintaining a cost-change table/LUT  wherein each position of the table containing the cost of the solution of corresponding frequency currently assigned to transmitter, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/ non-transitory computer readable medium of Yu-Bin et al. and Clark et al. to include the step of conducting the local heuristic using a lookup table (LUT) to classify all 
Regarding claims 4 and 14, Yu-Bin et al., Clark et al. and Montemanni et al. all together teach the method/non-transitory computer readable medium of claims 3/13 respectively.
Yu-Bin et al. and Clark et al. together yet are silent in teaching the method/non-transitory computer readable medium of claims 3/13, wherein the lookup table (LUT) comprises a number of columns equal to the number of frequencies to be assigned and a number of rows equal to the number of transmitters, wherein the contents of the look-up table (LUT) are precomputed values of the possible increase/decrease in the interference when each transmitter changes its frequency.
However, Montemanni et al. teach the method/non-transitory computer readable medium of claims 3/13, wherein the lookup table (LUT) comprises a number of columns equal to the number of frequencies to be assigned and a number of rows equal to the number of transmitters (see page 5, Fig. 3 for cost-change table/LUT and left column, 1st para wherein 4 rows corresponding to 4 transmitters and the columns in the table corresponding to frequencies to be assigned, is mentioned), wherein the contents of the look-up table (LUT) are precomputed values of the possible increase/decrease in the interference when each transmitter changes its frequency (see page 5, left column, 1st para wherein the contents/entries of the table with values of increase/decrease in the 
Regarding claims 5-7 and 15-17, Yu-Bin et al., Clark et al. and Montemanni et al. all together teach the method/non-transitory computer readable medium of claims 4/14 respectively.
Montemanni et al. further teach the method/non-transitory computer readable medium of claims 4/14, wherein the one-change moves are one of positive moves and negative moves, wherein a positive move represents a decrease in interference and a negative move represents an increase in interference and wherein the contents of the LUT are updated based on the increase or decrease in interference (see page 5, Fig. 3 and left column, 1st para wherein the entries being updated due to the frequency reassignment with increased & decreased values in the cost-change table, is mentioned and also see page 4, left column, description under section B i.e. A Tabu Search Algorithm for the FS-FAP) (and the same motivation is maintained as in claims 3 and 13). 
Regarding claims 8 and18, Yu-Bin et al., Clark et al. and Montemanni et al. all together teach the method/non-transitory computer readable medium of claims 7/17 respectively.
	Montemanni et al. further teach the method/non-transitory computer readable medium of claims 7/17, further comprising computing a local cost function of the interference after each move (see page 4, right column, last para under Implementation Details & also page 4, left column, description under section B i.e. A Tabu Search Algorithm for the FS-FAP), wherein the cost function decreases after a positive move st para); further computing a total cost function for the set of transmitter assignments, wherein the total cost function is minimized by the application of the heuristic (see page 5, left column, 2nd para) (and the same motivation is maintained as in claims 3 and 13). 
Regarding claims 9 and19, Yu-Bin et al., Clark et al. and Montemanni et al. all together teach the method/non-transitory computer readable medium of claims 8/18 respectively.
Montemanni et al. further teach the method/non-transitory computer readable medium of claims 8/18, further comprising storing the frequency assignments in an archive, applying the heuristic iteratively (see page 5, 2nd para wherein maintaining a list which indicates frequencies assigned to each transmitter and the list being used at each iteration, is mentioned) and updating the archive upon each iteration of the heuristic when there is at least one frequency assignment which provides a lower total cost function value (see page 5, 2nd para wherein the list being used at each iteration to quickly select the best move in the active neighborhood, is mentioned and also after each iteration, the list being updated efficiently by modifying only the entries affected by the last move (that includes at least one frequency assignment which provides a lower total cost function value), is mentioned and also see page 4, left column, description under section B i.e. A Tabu Search Algorithm for the FS-FAP) (and the same motivation is maintained as in claims 3 and 13). 
Allowable Subject Matter
s 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Montemanni Roberto et al. (“Heuristic manipulation, tabu search and frequency assignment”, Computers & Operations Research 37, 2010) describes mechanism for modifying the search space of an optimization using information provided by an underlying heuristic method in combination with tabu search to the fixed spectrum frequency assignment problem.
9.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	1/14/2021